Title: To James Madison from Sylvanus Bourne, 1 November 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir!
						
					Consular Office of the United States, Amsterdam Novr. 1s. 1801.
					
					I am just favored with the receipt of your Circular of August 1s. and shall pay due respect to the Contents.
					Whatever may have been the practice in that regard in other Consular offices of the U.S. it is a Source to Satisfaction to me that no 

register or Sea letter has been issued from my office during the Eight Years I have Occupied it, nor any document whatever giving  tittle to 

a Vessell except my Certificate that A. B. an American Citizen had duly made oath before me that the Property of such a Vessell was vested in him & in those Certifics. (of which I never gave more than 5 or 6) was incorporated the Bill of Sale description of the Vessell &c. 

conformably in a great measure to the idea held forth by your late instructions.
					I have ever duly appretiated the Value to our Citizens of the Neutrality of our flag & Carefully avoided in the Course of my official 

duty every thing which could give the Semblance of American property to what was not really so; in the wrong of Amn Citizens & to the 

advantage of others: nor have ever passports or Certifics. of Citizenship been issued by me but on the most substantial & clear proofs of 

the fact deduced from some documents given under the Authority of the US or such other Evidence as was Completely Satisfactory.
					In regard to many cases occurring in the course of our commercial affaires here I have long had reason to believe it would have 

been usefull to our Citizens had the powers of our Consuls been more Specific & Extensive but as my Govt. has not been of the like 

opinion, I have not from a plea of necessity arrogated any powers or Rights beyond the Correct construction of the laws—sensible that 

the Evils arising from the defect could not be imputable to me while those resulting from an undue assumption would clearly be so; 

from the responsibility attached to every public Station.
					A Reference to my accounts adjusted on the files of the department of State will Shew that I have not expended any 

monies on public acct. but  for  the  relief  of  the  distressed  Seamen, & that these for importance & magnitude of the post 

where I resided have been very moderate; for excepting some Cases of wrecks where I have been called to supply whole crews at 

one my advances have rarely exceeded One hundred dollars Pr. annum.  I have never refused to succour real distress but being 

well acquainted with the Character of Sailors have always tried to impress on their minds a conviction that when able to procure 

work & in health to do it, they were not to expect any aid from me on public account and by this means I have succeeded to preserve a 

due medium between my duty to the public and the individual.  I have not heretofore made the reports of our trade here created by the Consular instructions, as I have not been able to come at the necessary documents from which I could form them with any 

due degree of Accuracy or Precision.  The law has not made it the duty of Masters & Supercargoes to render such at the Consular office nor 

has their inclination in this case supplied the want of legal obligation.  I could not obtain these documents from the public records here as a 

long established Custom founded upon the View of Keeping foreigners ignorant of all their Commercial transactions makes any access to the 

Custom house books of great delicacy to require & very difficult to procure.  But as peace has now taken place a Law can be made to oblige 

Masters or Supercargoes to give in the necessary returns to the Consular office without subjecting property to that inconvenience which was 

said to arrise from such a declination in time of War.  I therefore am led to hope that in this as many other points the laws of the US will make 

the powers of Consul Commensurate with the duties expected of them.
					You may be persuaded Sir, that nothing shall be wanting that’s in my power, to give efficacy to the plan you have presented for 

relieving our Vessells from the effect of indiscriminate & vexatious Quarantines & I have with pleasure to note on this head that altho a too 

rigid Construction of duty or ignorance of the Relative position of the US on the part of the Subordinate officers of the ports may have caused 

some temporary inconveniencies to our Navigation—Yet on Application to Govt. a prompt remedy has been found, and which has shewn 

on most occasions a friendly and Conciliatory disposition towards the trading Interests of our Country; and this I have endeavored to 

cultivate by a proper acknowledgement thereof.
					In my Communications to the depart of State in June last I noticed fully the Subject to which you refer as to the improper 

discharge of Sailors in foreign ports & I doubt not from the tenor of the Circular & the Necessity of the Case, that this and many 

other matters in amelioration of our Consular Establishment will be submitted to Legislative discussion in the ensuing session of 

Congress, & it will remain for Govt. to decide on that future provision for the Support thereof which may in its wisdom be esteemed 

just & proper seeing that a State of peace by removing in a great degree the necessity of Certificates from the Consular Office 

brings the income down to a  mere  trifle.
					Whatever may be the arrangements in regard to this  department I shall hope to preserve the Confidence of Govt. as 

Should be in many points of View distressed by loosing it.  I have the honour to be with great Respect Your obed. Servt.
					
						Sylvs. Bourne
					
					
						NB  The only source now of Consular fees here left—viz that of Drawback Certfts will be soon done away—when Am Citizens can longer be 

the carriers to Europe of West India Goods.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
